Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2 and 7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10,616,823 and claim 1 of U.S. Patent No 11,290,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            
US Patent 10,616,823
Instant Application 17/673,896
Claim 1  
A method of accessing a wireless communication network by a device, the 
method comprising: 

the device receiving a configuration information including an access parameter for gaining access to the network; the device storing the configuration information including the access parameter;  

the device transiting a Radio Resource Control (RRC) CONNECTED mode to an RRC_IDLE mode;  
the device, in the RRC_IDLE mode, transmitting a first message for an access 
request to the network on the basis of the configuration information that is 
stored in the device; and 

the device receiving from a base station a second message that indicates whether or not a connection between the base station and 
the device, based on the access parameter of the stored configuration information, is valid.
1, 2 and 7 
A wireless communication system, comprising: 



a device for use as a terminal in a wireless communication network, the device configured to: store an access parameter for gaining access to the wireless communication network, the access parameter having been received in system information from the network; 
transit a first mode to a second mode; and transmit a first message for an access request when in the second mode based on the access parameter; and a base station of the wireless communication network configured to: receive the first message; and 


after receiving the first message, transmit to the device a second message indicating that the access request is accepted when the access parameter is valid or a third message indicating the access request is rejected when the access parameter is not valid.



US Patent 11,290,948
Instant Application 17/673,896
Claim 1  
A wireless communication system, comprising: 

a device for use as a terminal in a wireless communication network, the device configured to: store an access parameter for gaining access to the wireless communication network, the access parameter having been received in system information from the network; 

transit a Radio Resource Control (RRC) CONNECTED mode to an RRC IDLE mode; and transmit a first message for an access request when in the RRC IDLE mode based on the access parameter; and a base station of the wireless communication network configured to: 


receive the first message; and after receiving the first message, transmit to the device a second message indicating that the access request is accepted when the access parameter is valid or a third message indicating the access request is rejected when the access parameter is not valid.
1, 2 and 7 
A wireless communication system, comprising: 

a device for use as a terminal in a wireless communication network, the device configured to: store an access parameter for gaining access to the wireless communication network, the access parameter having been received in system information from the network; 

transit a first mode to a second mode; and transmit a first message for an access request when in the second mode based on the access parameter; and a base station of the wireless communication network configured to: receive the first message; and 


after receiving the first message, transmit to the device a second message indicating that the access request is accepted when the access parameter is valid or a third message indicating the access request is rejected when the access parameter is not valid.



Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2011/0110258 to Ishii et al. (hereinafter Ishii) in view of CA 2722126 to Tajima et al. (hereinafter Tajima)

 	As to claims 1, 2 and 7, Ishii discloses a wireless communication system, comprising: 
 	a device for use as a terminal in a wireless communication network (Ishii; Fig.3:50; [0072] discloses a wireless device), the device configured to:
 	store an access parameter for gaining access to the wireless communication network, the access parameter having been received in system information from the network (Ishii; [0072] discloses the UE stores RACH parameter received through system information); 
 	transit a first mode to a second mode (Ishii; [0072] discloses the UE transit from the receiving mode to transmitting mode); and 
 	transmit a first message for an access request when in the second mode based on the access parameter (Ishii; [0072; [0004]-[0005]; Fig.23 shows and discloses of transmitting a connection request message. Connection request is sent by the UE when the UE is in transmitting mode); and 
 	a base station of the wireless communication network configured to: 
 	receive the first message (Ishii; [0072; [0004]-[0005]; Fig.23 shows and discloses a base station receiving the connection request message); 
 	Ishii discloses the base station sends the RRC connection setup signal, but fails to disclose transmit to the device a second message indicating that the access request is accepted when the access parameter is valid or a third message indicating the access request is rejected when the access parameter is not valid. However, Tajima discloses 
 	after receiving the first message, transmit to the device a second message indicating that the access request is accepted when the access parameter is valid or a third message indicating the access request is rejected when the access parameter is not valid (Tajima; Fig.2; Fig.4:105; [0062]-[0063]; [0070] discloses the base station 10 receives a message from the UE that includes the RA preamble and sends a response message. [0100]; [0071]; [0065] discloses the base station sends a response message when the base station receives valid RA preamble. Here Tajima is applied for the 1st alternative) 
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teaching in order to decide based on the information received from a base station and thus provide a QoS. 

As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition, Ishii-Tajima discloses wherein the receiver receives a system information message, and the controller circuitry decides whether to use, for the access request, the stored access parameter based on the received system information message, depending on the outcome (Ishii; [0072]).

As to claim 4, the rejection of claim 2 as listed above is incorporated herein. In addition, Ishii-Tajima discloses wherein the first message is a random access request including:
 	a preamble from among a set of random access preambles (Ishii; [0048]. Here ishii is applied for the 1st alternative); and/or
 	a transmission timing from among a plurality of possible timings; and/or
 	a transmission frequency from among a plurality of possible frequencies; and/or
 	a duration in time from a plurality of possible durations; and/or 	
 	an extent in frequency from among a plurality of possible frequency ranges; and/or
a repetition sequence of signals such as preambles in the time and/or frequency domain from among a plurality of repetition sequences.

As to claims 5 and 8, the rejection of claim 2 as listed above is incorporated herein. In addition, Ishii-Tajima discloses wherein the first message is PRACH (Physical Random Access Channel) Signature, and the second message is Random Access Response (Tajima; Fig.2; Fig. 4 shows and discloses random access preamble and Random access response)

As to claims 6 and 9, the rejection of claim 2 as listed above is incorporated herein. In addition, Ishii-Tajima discloses wherein the first message is used to request connection with the base station using the access parameter (Tajima; Fig.2; Fig. 4; [0062]-[0065]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478